Order sustaining demurrer affirmed. Judgment for the defendant. In this action of tort against a charitable institution for personal injuries sustained by the plaintiff’s intestate due to the negligence of its employees, the defendant’s demurrer to the declaration was sustained. The plaintiff appealed. She now seeks to have us overrule our decisions relating to charitable immunity. This we decline to do. See, for example, Roosen v. Peter Bent Brigham Hosp. 235 Mass. 66; Bearse v. New England Deaconess Hosp. 321 Mass. 750; Mastrangelo v. Maverick Dispensary, 330 Mass. 708; Barrett v. Brooks Hosp. Inc. 338 Mass. 754; Simpson v. Truesdale Hosp. Inc. 338 Mass. 787; Boxer v. Boston Symphony Orchestra, Inc. 342 Mass. 537, 542.